Citation Nr: 0716964	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-36 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for left ear hearing loss has been 
received.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision in which the RO determined that new and material 
evidence to reopen the claim service connection for left ear 
hearing loss had not been submitted.  In November 2004, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in October 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in October 2005.

In August 2006, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. 

For the reason expressed below, the appeal is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran when further 
action, on his part, is required.


REMAND

During the hearing, the veteran's representative raised the 
issue of whether there was clear and unmistakable error (CUE) 
in the February 1981 decision which denied service connection 
for hearing loss.  The representative indicated that with 
respect to the claimed left ear hearing loss, the claim to 
reopen was denied on the basis of a VA medical opinion 
attributing left ear hearing loss to post service surgery.  
The representative specifically argued that at the time of 
the 1981 denial, the record contained evidence showing 
treatment for hearing loss that predated surgery on the left 
ear and, as such, that decision involved CUE. 

The RO has not addressed the issue of whether the February 
1981 rating action which denied service connection for 
hearing loss involved CUE.  However, because a favorable 
determination on that claim would render moot the question of 
whether new and material evidence to reopen a claim for left 
ear hearing loss has been received, the CUE claim is 
inextricably intertwined with the claim to reopen and must be 
adjudicated by the RO prior the Board's adjudication of the 
claim to reopen.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are inextricably intertwined if one claim 
could have significant impact on the other).  

As RO adjudication of the claim of CUE, in the first 
instance, is warranted, Board consideration of the claim to 
reopen, at this juncture, would be premature.  The Board also 
notes that, if the CUE claim is denied, the RO must afford 
the veteran the opportunity to perfect an appeal as to that 
issue.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  After taking any development deemed 
appropriate, to include additional notice 
in compliance 38 U.S.C.A. § 5103(a) an 38 
C.F.R. § 3.159(b), the RO should 
adjudicate the veteran's claim of whether 
there is CUE in the February 1981 rating 
decision denying service connection for 
hearing loss.  Then, if not rendered 
moot, the RO must readjudicate the issue 
of whether new and material evidence to 
reopen a claim for service connection for 
left ear hearing loss.

2.  If the CUE claim is denied, the RO 
must inform the veteran and his 
representative of the decision and of the 
need to file to perfect a timely appeal 
if he wants to appeal the decision.  If a 
notice of disagreement is timely filed, 
the RO should address the matter in a 
supplemental statement of the case, and 
afford him and his representative an 
opportunity to timely file a substantive 
appeal.

3.  If any benefits sought for which a 
timely appeal has been perfected remain 
denied, the RO must furnish to the 
veteran and his representative a 
supplemental SOC, and afford them the 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The claims file must not be returned to 
the Board until the veteran timely 
perfects an appeal of the CUE claim, or 
the time period for doing so expires, 
whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

